Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comment
The eTerminal Disclaimer filed on November 6, 2020 has been electronically approved. 
Claim 1 has been canceled. 
Claims 2-21 are allowable over the prior art of record. For reasons of allowance, see pages 7-9 of Applicant’s remarks filed on November 6, 2020. 

Response to Arguments
Applicant’s arguments, see pages 7-9, filed November 6, 2020 with respect to 102(b) and 103 rejections have been fully considered and are persuasive.  The 102(b) of claims 2-5, 7-15 and 17-21 and 103 rejection of claims 6 and 16 have been withdrawn.

Examiner’s Amendment
An Examiner's amendment to the record appears below.  Should the changes and/or additions by unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given in a telephone interview with Andrew Pouzeshi (Reg. No. 67,672) on February 19, 2021.

The application has been amended as follows:
Claim 3 has been replaced with the following amended claim. 
	
(Currently amended) The method of claim 2 
			causing the client device to prompt the user for additional search criteria related to the upcoming events, wherein retrieving the stored information is further based on the additional search criteria.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454